Judgment unanimously *748affirmed with costs. Memorandum: Defendant T.G.I. Friday’s, Inc., contends that Supreme Court erred in granting plaintiffs motion seeking a lump sum payment of the periodic installments on the annuity for future damages that accrued from the date of the verdict (October 7, 1994). There is no merit to that contention. The trial court has discretion to order an immediate lump sum award to be deducted from any annuity awarded (see, Williams v Bright, 230 AD2d 548, 557, appeal dismissed 90 NY2d 935). We also reject the contention that an immediate lump sum award represents a windfall for plaintiff and thus violates the statutory scheme of CPLR articles 50-A and 50-B (see, Rohring v City of Niagara Falls, 84 NY2d 60, 69-70). (Appeal from Judgment of Supreme Court, Erie County, O’Donnell, J. — Damages.) Present — Denman, P. J., Pine, Hayes, Pigott, Jr., and Balio, JJ.